DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19, 11, 13, 14, 16, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9548381 (Krishnan et al) in view of US 20110303950 (Lauer et al) and US 10276663 (Chen et al).
Concerning claim 1, Krishnan discloses an electronic component, comprising: a tunneling field effect transistor (TFET) (Abstract), including:
a first semiconductor material (204S) having a p-type conductivity (Fig. 10 and Col. 7 lines 35-40), 
a second semiconductor material (206D) having an n-type conductivity (Fig. 10 and Col. 7 lines 40-43),

a gate (820) above the channel material, on the first side face, and on the second side face (Col. 6 lines 57-67).
Krishnan does not disclose the first semiconductor material having a first height, or the second semiconductor material having a second height different from the first height. Krishnan does however disclose that the regrown source and drain areas can have one or both (emphasis added) of a top or bottom surface that is coplanar with the channel region (Col. 8 lines 10-15).
However Lauer discloses a configuration in which a TFET (tunnel field effect transistor) with a source (125) and drain (120) with varying heights (Fig. 1 and Fig. 11) is formed.
Chen discloses a TFET in which the source and drain are asymmetric and that the shape differences between the source and drain and channel can improve SCE and DIBL leakage and gain more improved driving currents (column 8 lines 18-23).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the first semiconductor material (source) having a first height, and the second semiconductor material (drain) having a second height different from the first height as disclosed by Lauer in order to form these structure asymmetric to one another to achieve the advantages disclosed by Chen. 
Continuing to claim 2, Krishnan discloses wherein the first semiconductor material and the second semiconductor material are above a substrate (110) (Col. 3 lines 27-37).
Considering claim 3, Krishnan discloses wherein the substrate includes crystalline silicon or crystalline germanium (Col. 3 lines 27-37).
Regarding claim 4, Krishnan discloses wherein a buffer material (130) is on the substrate, and the first semiconductor material and the second semiconductor material are on the buffer material (Fig. 10).
Referring to claim 5, Krishnan discloses wherein the buffer material includes a group III-V material (Col. 4 lines 8-24).
Pertaining to claim 6, Krishnan discloses wherein the buffer material includes gallium, arsenic, antimony, indium, phosphorus, aluminum, aluminum arsenide, aluminum antimonide. gallium arsenide, gallium antimonide, indium phosphide, indium gallium arsenide, aluminum gallium arsenide, indium aluminum arsenide, aluminum arsenic antimonide, aluminum gallium antimonide, indium gallium antimonide, or gallium arsenic antimonide (Col. 4 lines 8-24).
As to claim 7, Krishnan discloses wherein the buffer material includes germanium or silicon (Col. 4 lines 1-5).
Concerning claim 8, Krishnan discloses wherein the channel material is on the buffer material (Fig. 10).
Continuing to claim 9, Krishnan discloses wherein the channel material is on an oxide material (800, 120) (Col. 3 lines 20-23, Col. 7 lines 1-6, and Fig. 10).
Regarding claim 10, Krishnan discloses wherein the oxide material is on the substrate (Fig. 10).
Referring to claim 13, Krishnan discloses wherein the first semiconductor material comprises source material and the second semiconductor material comprises drain material, or the first semiconductor material comprises drain material and the second semiconductor material comprises source material (Col. 7 lines 35-65).
Pertaining to claim 14, Krishnan discloses wherein the channel material has a top face and a bottom face opposite the top face, and the gate is on the top face and the bottom face (Col. 6 lines 57-67 and Fig. 10).
As to claim 15, Krishnan discloses wherein a height of the first semiconductor material is different from a height of the second semiconductor material (Col. 7 lines 35-65).
Concerning claims 26 and 27, Krishnan in view of Lauer discloses (Lauer Fig. 11)

    PNG
    media_image1.png
    425
    513
    media_image1.png
    Greyscale

wherein the first semiconductor material (125) has a bottom face (solid left arrow in annotated Fig. 11 above) and the second semiconductor material (120) has a bottom face (solid right arrow in annotated Fig. 11 above), and a first distance between the bottom face of the first semiconductor material and the substrate is different from a second distance between the bottom Lauer, note the lengths of the solid left and solid right are different in annotated Fig. 11 above), and 
wherein the first semiconductor material has a top face (dotted left arrow in annotated Fig. 11 above) and the second semiconductor material has a top face (dotted right arrow in annotated Fig. 11 above), and a first distance between the top face of the first semiconductor material and the substrate is different from a second distance between the top face of the first semiconductor material and the substrate (Lauer, note the lengths of the dotted left and dotted right are different in annotated Fig. 11 above).
Claims 1, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180308959 (Afzalian) in view of US 20110303950 (Lauer et al) and US 10276663 (Chen et al).
Concerning claim 1, Afzalian discloses an electronic component, comprising: a tunneling field effect transistor (TFET) (Abstract), including (Figs. 2-13):
a first semiconductor material (232) having a p-type conductivity (Fig. 13 and [0026]),
a second semiconductor material (234) having an n-type conductivity (Fig. 13 and [0026]),
a channel material (230) at least partially between the first semiconductor material and the second semiconductor material, wherein the channel material has a first side face and a second side face opposite the first side face (Fig. 13 and [0020]), and
a gate (280) above the channel material, on the first side face, and on the second side face ({0020] and Fig. 13).
Afzalian does not disclose the first semiconductor material having a first height, or the second semiconductor material having a second height different from the first height.
Lauer discloses a configuration in which a TFET (tunnel field effect transistor) with a source (125) and drain (120) with varying heights (Fig. 1 and Fig. 11) is formed.
Chen discloses a TFET in which the source and drain are asymmetric and that the shape differences between the source and drain and channel can improve SCE and DIBL leakage and gain more improved driving currents (column 8 lines 18-23).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the first semiconductor material (source) having a first height, and the second semiconductor material (drain) having a second height different from the first height as disclosed by Lauer in order to form these structure asymmetric to one another to achieve the advantages disclosed by Chen. 
Considering claim 11, Afzalian discloses wherein a portion of the channel material is between the second semiconductor material and the substrate (Fig. 13).
Continuing to claim 12, Afzalian discloses forming the second semiconductor material on a substrate and the channel layer over the substrate (Fig. 10).
Afzalian does not disclose wherein the channel material is not present between the first semiconductor material and the substrate.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore absent evidence that the claimed invention would perform differently based on the particular configuration of the channel layer in relation to the substrate and second semiconductor material layer, it would have been obvious to one of ordinary skill in the art at the .

Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9548381 (Krishnan et al) in view of US 20110303950 (Lauer et al), US 10276663 (Chen et al) and US 7834345 (Bhuwalka et al).
Regarding claims 22-25, Krishnan discloses a die comprising: a tunneling field effect transistor (TFET) (Abstract), including:
a first semiconductor material (204S) having a p-type conductivity (Fig. 10 and Col. 7 lines 35-40), 
a second semiconductor material (206D) having an n-type conductivity (Fig. 10 and Col. 7 lines 40-43),
a channel material (202) at least partially between the first semiconductor material and the second semiconductor material, wherein the channel material has a first side face and a second side face opposite the first side face (Fig. 10 and Col. 5 lines 36-50), and
a gate (820) above the channel material, on the first side face, and on the second side face (Col. 6 lines 57-67).
Krishnan does not disclose the first semiconductor material having a first height, or the second semiconductor material having a second height different from the first height,
that the die is part of a computing device, 
wherein the computing device includes a power supply that provides a supply voltage that is less than 0.5 volts, 
wherein the computing device is a mobile computing device, or
Krishnan does disclose that the regrown source and drain areas can have one or both (emphasis added) of a top or bottom surface that is coplanar with the channel region (Col. 8 lines 10-15).
However Lauer discloses a configuration in which a TFET (tunnel field effect transistor) with a source (125) and drain (120) with varying heights (Fig. 1 and Fig. 11) is formed.
Chen discloses a TFET in which the source and drain are asymmetric and that the shape differences between the source and drain and channel can improve SCE and DIBL leakage and gain more improved driving currents (column 8 lines 18-23).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the first semiconductor material (source) having a first height, and the second semiconductor material (drain) having a second height different from the first height as disclosed by Lauer in order to form these structure asymmetric to one another to achieve the advantages disclosed by Chen. 
Additionally, Bhuwalka discloses that it is well known in the art the use of tunneling field effect transistors in low power devices such as mobile computing devices which include metallization layers (Col. 1 lines 21-67 and Col. 2 lines 1-8). 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). A claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded  Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the tunneling field effect transistor in a low power computing device because of Bhuwalka’s well known teaching of these devices being used in mobile applications.

Response to Arguments

Applicant’s arguments, see page 7, filed 06/18/21, with respect to the rejection(s) of claim(s) 1 and 22 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20110303950 (Lauer et al) and US 10276663 (Chen et al).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	08/31/21